UNITED STATES COURT OF APPEALS
                       For the Fifth Circuit



                            No. 97-20067




                    UNITED STATES OF AMERICA,

                                                Plaintiff-Appellee,


                               VERSUS


                         JAIRO HERNAN PENA,


                                                Defendant-Appellant.



           Appeal from the United States District Court
                For the Southern District of Texas

                           July 29, 1997


Before HIGGINBOTHAM, DUHÉ, and BARKSDALE, Circuit Judges.

PER CURIAM:1

      Jairo Hernan Pena, federal prisoner #46896-079, filed a motion

under 28 U.S.C. § 2255 challenging his conviction for aiding and

abetting the possession of cocaine with intent to distribute.   The

district court denied the motion, Pena noticed his appeal and the

district court authorized Pena to proceed on appeal in forma



  1
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
pauperis.     He did not ask the district court for a certificate of

appealability nor did the district court sua sponte consider

whether one should issue.       We construe the notice of appeal as an

application for a certificate of appealability.            See Federal Rule

of Appellate Procedure 22(b).             We have held that the initial

decision concerning certificates of appealability must be made by

the district court.       United States v. Youngblood, (Docket Number

97-30319) 1997 WL 355356 (5th Cir. LA).            Accordingly, we remand

this   case   to   the   district   court   for   the   limited   purpose   of

considering, in accordance with Federal Rule of Appellate Procedure

22(b) and § 2253(c)(3), whether a certificate of appealability

should issue.

       REMANDED.




                                      2